UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 23, 2015 ALAMOGORDO FINANCIAL CORP. (Exact Name of Registrant as Specified in Charter) Federal 000-29655 74-2819148 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 500 East 10th Street, Alamogordo, New Mexico (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(575) 437-9334 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On January 23, 2015, Bank’34 reorganized its management team.As a result, current Senior Vice President and Chief Operations Officer William P. Kauper has become President/Director of Corporate Development, while President and Chief Executive Officer Jill Gutierrez will retain the title of Chief Executive Officer.Chief Financial Officer Jan R. Thiry and Chief Credit Officer Ray J. Russell have each been promoted to Executive Vice President from Senior Vice President. A copy of the press release announcing these actions is attached as Exhibit 99 to this Current Report. Item 9.01. Financial Statements and Exhibits (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Exhibit 99 Press release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALAMOGORDO FINANCIAL CORP. DATE: January 28, 2015 By:/s/ Jill Gutierrez Jill Gutierrez Chief Executive Officer EXHIBIT INDEX Exhibit No. Exhibit 99 Press Release
